Citation Nr: 0526074	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to July 14, 1997 for 
the grant of entitlement to both a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU) and a 70 percent 
evaluation for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In an October 2001 decision, the Board denied the veteran's 
claim.  He appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), and, following a 
joint motion of the veteran and the Secretary of Veterans 
Affairs (Secretary), the Court vacated and remanded this case 
in a January 2002 order.  The Board again denied the claim in 
September 2002, and, following a further appeal from the 
veteran and a second joint motion, the Court again vacated 
and remanded this case in a January 2003 order.  The Board 
then remanded this case back to the RO in December 2003.

In November 2004, the Board determined that, based on a July 
14, 1997 VA doctor's statement indicating incompetency of the 
veteran, the effective date for the grants of TDIU and a 70 
percent evaluation for PTSD should be July 14, 1997.  The 
veteran appealed this denial to the Court, and, in a July 
2005 joint motion, the secretary and the veteran indicated 
that the July 14, 1997 statement should be considered "new 
and material evidence" pursuant to 38 C.F.R. § 3.156(b) 
(2004) and that an earlier date of claim should be 
considered.  No further evidentiary development, such as 
would require a Board remand, was indicated in this joint 
motion.  The Court granted the joint motion in July 2005, and 
the claim is again before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current claim was received in September 
1994, and there is evidence of record supporting the grant of 
both TDIU and a 70 percent disability evaluation for PTSD 
dating from June 11, 1994.


CONCLUSION OF LAW

The criteria for an effective date of June 11, 1994 for the 
grant of both TDIU and a 70 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations.

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO described such evidence in a March 2004 
letter.  By this letter, the RO has also notified the veteran 
of exactly which portion of that evidence (if any) was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was further notified that he should 
submit any additional evidence that he had in support of his 
claim.  See 38 C.F.R. § 3.159(b)(1).  

While the notice provided to the veteran in the March 2004 
letter was not given prior to the first RO adjudication of 
his claim in April 1998, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board.  After the notice was provided, the veteran's 
claim was readjudicated in a July 2004 Supplemental Statement 
of the Case.  The Board would further point out that the VCAA 
was not enacted until more than two years following the April 
1998 rating decision.

The veteran has thus been provided with every opportunity to 
submit evidence and argument in support of his claim, as well 
as to respond to VA notices.  As such, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

38 U.S.C.A. § 5110 sets forth the statutory guidelines for 
the determination of an effective date of an award of 
disability compensation.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving 
increases in disability compensation, the effective date will 
be the earliest date at which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the date 
of receipt of the claim will be the effective date.  
38 C.F.R. § 3.400(o).  

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In the present case, the RO granted service connection for 
PTSD in October 1986, with a 30 percent evaluation assigned 
as of November 1984, and increased that evaluation to 50 
percent, effective from October 1987, in a November 1987 
rating decision.  

The veteran requested an increase in his evaluation on 
September 13, 1994, but this was denied in an October 1994 
rating action.  

Evidence from the year just prior to the veteran's September 
13, 1994 claim includes a private psychiatric evaluation 
report from June 11, 1994, completed for Social Security 
Administration disability determination purposes.  Based on 
the examination results, the examiner noted that the veteran 
was "unable to relate to others in a work setting."  While 
he could sustain the attention needed to do repetitive tasks, 
he was "unable to tolerate the stressors and pressures 
associated with day to day work activities."  The prognosis 
was guarded.  The examiner diagnosed chronic and severe PTSD, 
of delayed onset, and assigned a GAF score of 44.

Following a November 1994 VA examination showing moderate 
PTSD, with a GAF score of 80-90, the veteran's claim for an 
increase was again denied in a September 1995 rating 
decision.  

In October 1995, the veteran requested reconsideration of his 
PTSD evaluation and entitlement to TDIU.  He also submitted a 
November 1995 vocational evaluation report, which indicates 
that, despite PTSD symptoms, his profile was "consistent" 
with work in electronics.  The examiner also noted the 
possibility of the veteran working in upholstering or as a 
correctional officer, although the latter occupation was 
described as "a very stressful environment" which "may 
perpetuate his emotional problems."  

Following a further VA examination in June 1996, which 
revealed moderate-to-severe PTSD and a GAF between 80 and 90, 
the veteran's claims of entitlement to an increased 
evaluation for PTSD and entitlement to TDIU were denied in a 
July 1996 rating decision.  The veteran submitted a Notice of 
Disagreement with the decision to deny an increased rating in 
August 1996, and, following the issuance of a further 
unfavorable rating decision in September 1996, a Statement of 
the Case was issued in October 1996.  However, the veteran 
did not submit a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or any similar correspondence addressing this matter 
that could be interpreted as a Substantive Appeal under 
38 C.F.R. § 20.202 within the year following the issuance of 
the July 1996 rating decision.  Rather, a May 1997 statement 
concerned a claim for service connection for peripheral 
neuropathy, while a June 1997 statement consisted of a 
recitation of stressful in-service experiences.  Accordingly, 
the veteran did not perfect an appeal as to this matter, and 
the July 1996 rating decision is considered final under 
38 U.S.C.A. § 7105(c).  

In July 1997, the RO received a statement from a VA doctor, 
dated July 14, 1997,
indicating that the veteran had a 50 percent evaluation for 
PTSD but was "incompetent for VA purposes."  As indicated 
above, the veteran and the Secretary, in their July 2005 
joint remand, determined that this statement should be 
considered "new and material evidence" under 38 C.F.R. 
§ 3.156(b).  Accordingly, the claim denied in the June 1996 
rating decision will be treated as reopened.  Because this 
claim had been continuously followed since receipt of the 
veteran's September 1994 application, the date of receipt of 
that application will be considered the date of claim.

On December 11, 1997, the veteran requested reconsideration 
of his "disability claim," in view of a current VA 
hospitalization.  Records of this hospitalization, dated from 
November to December of 1997, indicate a GAF score of 49.  
Following the receipt of a further statement from the veteran 
on January 8, 1998 and a February 1998 VA psychiatric 
examination showing severe PTSD and a GAF score of 40, the 
RO, in the appealed April 1998 rating decision, granted both 
a 70 percent evaluation for PTSD and entitlement to TDIU, 
both effective as of January 1, 1998.  The current appeal, as 
indicated above, arose from that decision.

As noted above, the Board, in November 2004, determined that 
the July 14, 1997 VA doctor's statement indicating 
incompetency of the veteran allowed for an effective date of 
July 14, 1997 for the grants of TDIU and a 70 percent 
evaluation for PTSD.  

Upon a review of the claims file, the Board finds that the 
veteran's current claim was first received by the RO on 
September 13, 1994, as his first claim leading to the current 
appeal was received on that date.  The question thus becomes 
when entitlement to both a 70 percent evaluation for PTSD and 
entitlement to TDIU arose.  

As noted above, evidence from the one-year period prior to 
the September 13, 1994 claim may be considered.  In this 
regard, the Board observes that the June 11, 1994 
psychological evaluation revealed severe PTSD, and the 
examiner indicated that the veteran was unable to relate to 
others in a work setting and could not tolerate the stressors 
and pressures associated with day to day work activities.  
Moreover, the examiner assigned a GAF score of 44, which, 
under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), is indicative of symptomatology including the inability 
to keep a job.  

The Board is aware that several subsequent examination 
reports indicated a more mild PTSD symptomatology picture and 
contained higher GAF scores.  As such, arguably there is 
evidence both for an against an earlier effective date for 
the grants of a 70 percent evaluation for PTSD and TDIU.  
That notwithstanding, VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

After resolving all doubt in the veteran's favor under 
38 U.S.C.A. § 5107(b), the Board concludes that he met the 
criteria for both a 70 percent evaluation for PTSD and 
entitlement to TDIU as of June 11, 1994, the date of the 
noted psychological evaluation.  Accordingly, June 11, 1994 
should be the effective date for those two noted grants.  To 
that extent, the appeal is granted.                                                                                                                                                                              




ORDER

Entitlement to an effective date of June 11, 1994 for the 
grant of entitlement to both TDIU and a 70 percent evaluation 
for PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


